Citation Nr: 1505074	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-34 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel






INTRODUCTION

The Veteran had active military service from August 1998 to September 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

In his December 2012 substantive appeal, the Veteran requested a hearing by live videoconference before a member of the Board.  However, the record contains information in the Veterans Appeals Control and Locator System (VACOLS) that the Veteran withdrew his request.  The Veteran's hearing request is therefore deemed withdrawn. 38 C.F.R. § 20.704(e) (2014).

The Board remanded this case for additional development in January 2014.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The evidentiary record shows competent and credible evidence of in-service exposure to blast injuries that are consistent with the Veteran's military service as reported on his personnel records.

2.  The record further shows a current diagnosis of residuals of traumatic brain injury to include headaches, memory loss, dizziness, anxiety, and anger issues, medical evidence relating the traumatic brain injury to the blast injuries in service, and competent and credible complaints of having headaches, memory loss, anxiety, dizziness, and anger issues since service.





CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, residuals of traumatic brain injury were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1151(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U. S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

For injuries alleged to have been incurred during participation in combat, the law provides a relaxed evidentiary standard of proof to determine in-service incurrence. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary. Id. "Satisfactory evidence" is credible evidence.  Collette, supra, at 392.  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for TBI for head injuries during his military service, including due to exposure to improvised explosive device (IED) explosions in Iraq.  Personnel records show that the Veteran served in Iraq from April 2003 to July 2004 and that his military occupational specialty was Cavalry Scout.

Service treatment records are negative for any treatment for injuries related to IEDs; and the Veteran noted on a recent VA examination in March 2014 that he did not seek any medical advice for any of his IED-related head injuries.

However, a November 2001 service treatment record shows the Veteran suffered a blunt trauma to the back of the head after hitting his head on a log on an obstacle course.  Objective examination showed swelling to the back of the head with tenderness to touch.  The Veteran also complained of vertigo, dizziness, and loss of balance.  The assessment was post-head contusion.

A September 2002 service treatment record shows the Veteran had complaints of headaches and a twitch.  It was noted that the Veteran had thoughts of hurting self or others and threats of suicide but no suicidal or homicidal ideations at that time.  The Veteran noted that his feelings were secondary to dislike of his unit and that the twitch and headaches started about the same time and now were almost constant.  The assessment was nervous twitch secondary to anger versus neurological problem.

In October 2002, the Veteran was seen with complaints of facial tics and foot clonus at rest which increased with any emotion.  It was noted that the Veteran was under treatment for anger control.  The Veteran also stated that he had been having headaches for approximately 15 months.

After the Veteran's deployment to Iraq, a September 2004 post-deployment health assessment notes the Veteran reported having headaches during deployment and currently had complaints of difficulty remembering.  He indicated that he saw people wounded, killed, or dead during his deployment, was engaged in direct combat where he discharged his weapon, and felt during his deployment that he was in great danger of being killed.  He also indicated that in the last month he had an experience that was so frightening, horrible, or upsetting that he had tried hard not to think about it or went out of his way to avoid situations that reminded him of it; was constantly on guard, watchful, or easily startled; and felt numb or detached from others, activities, or his surroundings.

After the Veteran's separation from service in September 2004, the Veteran underwent a general August 2005 VA examination.  It was noted that the Veteran had a positive posttraumatic stress disorder screen (PTSD).  It was also noted that he had other symptoms such as forgetfulness and headaches.

In February 2011, a VA physician, Dr. C, conducted a second-level TBI evaluation. The Veteran reported that during his deployment to Iraq he suffered numerous injuries including exposure to multiple IED blasts, with primary exposure to two of them, one vehicular episode, two episodes of loss of consciousness, five or more episodes of disorientation or confusion that lasted from 30 minutes to 24 hours, and two occurrences of post-traumatic amnesia that lasted from 1 to 3 months.  Dr. C assessed him with TBI and symptoms of depression, PTSD, and anxiety disorder.  Dr. C then opined that his clinical symptom presentation was most consistent with a combination of TBI and behavioral health conditions and that his injury history and course of clinical symptoms were consistent with a diagnosis of TBI sustained during deployment to Iraq.  

In December 2011, the Veteran underwent a VA compensation examination for residuals of TBI.  The Veteran reported two episodes of loss of consciousness.  The first occurred in 2004 in Iraq, when he was hit in the chest by a sniper rifle round and knocked to the ground.  He was confused for a few minutes afterward.  The second occurred in Afghanistan in 2002.  He was in the lead vehicle in a convoy in the front right seat when an IED exploded on the left side of the vehicle, causing it to roll over and land on its roof.  Everyone in the vehicle except for the Veteran was killed.  The Veteran was unconscious for an undetermined amount of time and was confused when he was pulled out of the vehicle.  He was then med-evaced to an aide station and the next day he had a severe headache and was dazed and confused. The examiner reviewed the claims file and opined that the Veteran's TBI was less likely than not incurred in or caused by a November 2001 in-service head injury detailed in the STRs in which the Veteran was hit in the back of the head by a log during a training exercise because he had a normal neurologic examination at the time and it was unlikely that the mild trauma could have caused persistent symptoms. 

In January 2014 the Board determined that the above medical opinions were inadequate because the examiners failed to consider prior pertinent medical evidence and did not provide a rationale or medical explanation for the medical opinions.  Further, with respect to the December 2011 opinion, while the examiner discussed the Veteran's reports of IED exposure in 2002 and 2004 in detail, the opinion failed to provide an opinion as to the likelihood that the Veteran's currently diagnosed TBI is due to such incidents and only provided an opinion regarding the November 2001 log incident. 

The Board also noted that the record contained conflicting evidence regarding the number and extent of the Veteran's injuries and treatment as well as the locations and time periods during which his injuries occurred.  As noted above, the STRs do not contain records of or treatment for any injuries from a blast.

In March 2014, the Veteran underwent an examination, in which it was noted that the Veteran endorsed occasional episodes of dizziness associated with anxiety.  He also had headaches and complaints of mild memory loss.  On testing, it was noted that the Veteran's social interaction was occasionally inappropriate; his visual spatial orientation was mildly impaired; and he had three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family or other close relationships.  The examiner also commented that the Veteran was easily distracted and asked frequent questions about various things found in the examination room.  He noted that he had gotten a ride to the examination due to his anxiety.  The examiner noted the Veteran's reported history of head injuries in service including from hitting his head on the log and reported IED explosions.  The Veteran further noted at the time of the examination that he had experienced one or two bar fights during service but that he did not think he had lost consciousness during these incidents.

The examiner found that the Veteran's symptoms were all associated with his emotions and, without temporal association, were not related to the claimed TBI.  The examiner further found that the Veteran's claimed TBI was less likely than not etiologically related to his active service to include any reported exposure to IED blasts.  The examiner commented that since the Veteran did not seek medical treatment for the head injuries in service, they must have been mild.  It was further noted that the record within one year of military service was quiet as to any indication of any manifestation of symptoms.  Therefore the examiner found that it was less likely than not that the Veteran's claimed TBI was manifest within one year of service discharge.

There are also some deficiencies with the March 2014 VA examination report that lessens its probative value as the examiner neglected to consider key information in the record.  Specifically the examiner failed to acknowledge the Veteran's complaints of memory loss, headaches, and symptoms that could be consistent with PTSD on his post-deployment health assessment in September 2004, as well as previous complaints of headaches and anger/ anxiety problems in 2002; and also the August 2005 VA examination report (within one year of discharge from service) noting a positive PTSD screen, and symptoms of headaches and memory loss.

While the examiner indicated in March 2014 that he had reviewed the claims file, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Further, even though the examiner in March 2014 determined that the Veteran's symptoms were associated with his "emotions," the examiner did not consider whether the Veteran's psychiatric symptoms were related to his reported head injuries in service.

In reviewing the evidence of record, the Veteran's personnel records and post-deployment records establish that he had service in Iraq.  While his military occupational specialties do not indicate combat, per se, his reports of exposure to IEDs during his service in Iraq are consistent with the circumstances surrounding his military service.  The Veteran has some inconsistencies in his reports, as noted.  However, he has consistently indicated that he had two primary instances of exposure to IEDs with loss of consciousness.  Even though there are some inconsistencies in the Veteran's reports, overall his statements and testimony of exposure to IEDs and other explosive devices in service are still considered credible, as they are consistent with the type of service the Veteran would have in Iraq.  Moreover, there is no clear and convincing evidence to the contrary to rebut the Veteran's credible statements.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d).  While the March 2014 VA examination report noted that the Veteran also worked as a civilian contractor in Iraq from 2004 to 2010, there is no further information concerning this employment, or any indication that any of his symptoms were associated with his civilian service, rather than his military service.  As noted, the Veteran's symptoms of memory loss, headaches, and anger problems manifested prior to his post-service employment.

In addition, his September 2004 post-deployment health assessment form shows he indicated that he did have symptoms of headaches during his deployment and memory loss at present, as well as symptoms that could be consistent with PTSD.  Within one year of his discharge from service, it was noted that the Veteran had a positive PTSD screen and complaints of headaches and memory loss.  The Veteran currently continues to have symptoms of anxiety, memory loss, dizziness, and headaches.

Post-service medical evidence shows the Veteran had a positive traumatic brain injury screen and a diagnosis of mild traumatic brain injury associated with the Veteran's reported in-service blast injuries after an extensive 2nd level traumatic brain injury evaluation consult in February 2011.  While the February 2011 examiner did not indicate review of the claims file, there is no reason shown to value this opinion over the opinions provided by examiners in December 2011 and March 2014, who found that the Veteran's TBI was not related to his military service, as the negative opinions were not based on a thorough consideration of the Veteran's clinical history.    

The medical evidence shows in-service treatment for a head injury, complaints of headaches, memory loss, and indication from the Veteran that he saw people wounded, killed, or dead during his deployment, was engaged in direct combat where he discharged his weapon, and felt during his deployment that he was in great danger of being killed; and that in the last month he had an experience  that was so frightening, horrible, or upsetting that he had tried hard not to think about it or went out of his way to avoid situations that reminded him of it; was constantly on guard, watchful, or easily startled; and felt numb or detached from others, activities, or his surroundings.  Within one year of discharge from service, the Veteran had continued complaints of headaches and memory loss and a positive PTSD screen.  Subsequent treatment records show continued findings of headaches, dizziness, psychiatric problems, and memory loss.

The record also shows the Veteran's credible and competent complaints of headaches, memory loss, and anxiety since service.  Lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.  The Veteran has consistently reported the same type of headaches, anger problems, and memory loss since service.  The Veteran also has indicated the blast injuries in service and resultant concussions he experienced.  The Veteran is clearly competent to describe incidents and/or symptoms in service, and his lay reports are entitled to some probative weight.  Although the Veteran has had some inconsistencies in his reporting, as noted above, he has also had consistent problems with memory loss in service and since service. 

In summary, the evidence shows competent and credible assertions of exposure to blast injuries while serving in Iraq that are consistent with the circumstances surrounding the Veteran's service and with no clear and convincing evidence to rebut his reports.  The evidence also shows post-service medical opinions showing a diagnosis of mild traumatic brain injury secondary to the blast injuries in service.  Also, the Veteran has presented competent and credible complaints of having headaches, memory loss, anger problems, and dizziness since his military service, as reported on VA treatment records and examination reports dated since August 2005.  Thus, he has established the presence of continuity of symptomatology of headaches, memory loss, anger problems, and dizziness from service and during the eight years before the first diagnosis of residuals of traumatic brain injury was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

For these reasons, the Board finds that reasonable doubt is presented by the evidence, and such doubt is resolved in the Veteran's favor so that service connection for residuals of traumatic brain injury is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.     


ORDER

Entitlement to service connection for TBI is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


